Citation Nr: 0011772
Decision Date: 07/27/00	Archive Date: 09/08/00

DOCKET NO.  97-04 042	)	DATE JUL 27, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ORDER
    
The following correction is made in a decision issued by the Board in this case on May 4, 2000.

    On pages 1 through 9, the appellants social security number should be corrected to read SS [redacted].  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Citation Nr: 0011772	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1989.  He also served in the United States Army 
Reserve until June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

There is no competent medical evidence that the veteran's 
diabetes mellitus began during active duty or active duty for 
training, that it underwent an increase in severity during 
active duty for training, that it was compensably manifested 
within one year of active duty, or that it is otherwise 
related to active duty or active duty for training.


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The only available service medical records from the veteran's 
period of active duty are November to December 1986 
hospitalization records.  The veteran was hospitalized for a 
depressed left parietal skull fracture.  He underwent 
multiple urinalyses that were reported to be negative or 
normal.  The hospital records reflect no findings or 
diagnoses of diabetes mellitus. 

Service department medical records dated from 1990 reflect, 
in pertinent part, that on March 5, 1993, the veteran went to 
the outpatient clinic of the 45th Field Hospital in Vicenza, 
Italy.  It was noted that his sponsor was his wife, who was 
on active duty.  The veteran complained of fatigue, weakness 
and polyuria.  It was also noted that he had had flu symptoms 
for the past two weeks.  The assessment was resolving viral 
syndrome.  He was to undergo a urinalysis and fasting blood 
sugar.  On March 8, 1993, the veteran was hospitalized at the 
45th Field Hospital in Vicenza, Italy, for control of 
diabetes mellitus.  He was discharged from that hospital on 
March 13, 1993 with a final diagnosis of new onset insulin 
dependent diabetes mellitus.  After that hospitalization, the 
veteran continued to receive treatment for diabetes mellitus 
at the outpatient clinic of the 45th Field Hospital in 
Vicenza, Italy, as the spouse a servicewoman on active duty.

On June 17, 1993, the veteran was ordered to fourteen days 
active duty for training in Vicenza, Italy, starting on July 
7, 1993.  On July 13, 1993, he underwent a periodic physical 
examination for the United States Army Reserve.  It was noted 
that he resided, and was being examined, in Vicenza, Italy.  
He was noted to have new onset insulin dependent diabetes 
mellitus.  Referral was made to an Army internist to 
determine whether he should be profiled/retained or separated 
from the reserves.  On July 28, 1993, the internist noted 
that the veteran did not meet the retention standards and was 
not qualified for retention in the United States Army Reserve 
because of insulin dependent diabetes mellitus.  Effective 
September 16, 1993, the veteran was released from the 663rd 
Transportation Detachment (WYGXAA) Unit because of a 
voluntary reassignment and was assigned to the Army Reserve 
Personnel Center (Reinforcement).

From September 1993 to April 1994, the veteran, as the spouse 
of an active duty servicewoman, continued to receive 
treatment for diabetes mellitus at the outpatient clinic of 
the 45th Field Hospital in Vicenza, Italy.  

On June 28, 1994, the veteran was honorably discharged from 
the United States Army Reserve.

In VA Form 21-526, dated in December 1994, the veteran 
reported that his diabetes mellitus began on March 8, 1993, 
and that he was a member of the United States Army Reserve at 
that time.  In a February 1995 statement, the veteran 
indicated that he was in the service when his diabetes 
mellitus began in March 1993 and was not discharged until 
June 1994.

In March 1995, the Army Reserve Personnel Center (ARPERCEN) 
indicated that it did not have the veteran's entrance and 
separation examination reports.  In September 1995, the 
National Personnel Records Center (NPRC) and ARPERCEN 
indicated that they did not have any records for the veteran.  
In June 1996, the RO wrote to the veteran's former reserve 
unit, 663rd Transportation Det (WYGXAA), requesting that the 
unit submit any service medical records; that unit did not 
respond.  In August 1996, the veteran reported that his 
service medical records were in St. Louis, Missouri.  In 
November 1996, the NPRC indicated that it did not have any 
records; in December 1996, the ARPERCEN provided the same 
response.  In a January 1997 report of contact, it was noted 
that the veteran had indicated that he did not have any 
service medical records and that he last saw his service 
medical records when he was assigned to the 375th Eng. at 
Fort Ord, California.  It was also noted that, according to a 
telephone operator, Fort Ord was closed and there was no 
listing for that base.  In November 1997, NPRC provided 
clinical records from Fort Ord.  

Legal Criteria

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the veteran has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury incurred in inactive duty training.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1, 3.6 (1999).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active duty or 
active duty for training.  38 C.F.R. § 3.303(d) (1999).  
Service connection may be granted for diabetes mellitus when 
it is manifested to a degree of 10 percent disabling within 
one year following a veteran's release from active duty of at 
least 90 days.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  However, the one-year presumptive 
period does not ordinarily apply for active duty for training 
or inactive duty training.  See Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

Every veteran in wartime service or peacetime service after 
December 31, 1946, should be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 
1137 (West 1991); 38 C.F.R. § 3.303 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).
 
For any veteran with wartime service or peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances lay, evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995). A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Scientific, technical, or 
other specialized knowledge must be provided by a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Although an veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Analysis

The evidence of record reflects that the appellant served on 
active duty from October 1985 to November 1989 and that he 
was in the Army Reserve from about 1990 until he was 
officially discharged on June 28, 1994.  On March 5, 1993 the 
veteran was seen at a military medical facility for 
complaints of fatigue, weakness and polyuria, with a 
documented diagnosis of new onset insulin dependent diabetes 
mellitus shortly thereafter.  There is no medical evidence of 
diabetes prior to March 1993 and the veteran has specifically 
claimed that diabetes had its onset at that time.  Thus, the 
evidence does not show that diabetes was incurred during the 
veteran's period of active duty or that it was compensably 
manifested within one year thereafter.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran argues that service connection is warranted for 
diabetes mellitus because he was in the service at the time 
diabetes was first noted in March 1993.  While the evidence 
shows that he was in the Army Reserve in March 1993, reserve 
status alone does not provide a basis for service connection.  
Service connection may be granted for disease incurred in or 
aggravated during a period of active duty or active duty for 
training.  See 38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. 
§§ 3.1, 3.6.  There is no evidence or allegation that the 
veteran was on active duty for training in March 1993.  In 
fact the medical evidence reflects that he received treatment 
at the 45th Field Hospital in Vicenza, Italy for diabetes 
mellitus in March 1993 because of his status as the spouse of 
an active duty servicewoman and not because he was a 
reservist.  It any event, it is neither argued nor shown that 
he was on active duty for training in March 1993.  

The evidence does show that the veteran was ordered to 
fourteen days active duty for training, starting on July 7, 
1993.  Since diabetes mellitus was diagnosed in March 1993, 
there is clear and unmistakable evidence that it is existed 
prior to the period of active duty for training in July 1993. 
See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.303.  On 
July 13, 1993, the veteran underwent a periodic physical 
examination for the United States Army Reserve, and insulin 
dependent diabetes mellitus was noted.  On July 28, 1993, it 
was noted that the veteran was not qualified for retention in 
the United States Army Reserve because of insulin dependent 
diabetes mellitus.  There are no other medical records from 
that period of active duty for training and there is no 
competent evidence that diabetes underwent a permanent 
increase in severity during that period of training duty.  
See 38 C.F.R. § 3.306(b).

On September 16, 1993, the veteran was released from the 
663rd Transportation Detachment (WYGXAA) Unit because of a 
voluntary reassignment and was assigned to the Army Reserve 
Personnel Center (Reinforcement), and on June 28, 1994, he 
was honorably discharged from the United States Army Reserve.  
It is not contended nor shown that subsequent to July 1993, 
he performed additional active duty for training.  Any pre-
March 1993 active duty for training within a year prior to 
the initial showing of diabetes would not convey the one year 
chronic disease presumption; the presumptive period does not 
apply for active duty for training or inactive duty for 
training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

In sum, there is no competent medical evidence that the 
veteran's diabetes mellitus began during active duty or 
active duty for training, that it was aggravated by a period 
of active duty for training, that it was compensably 
manifested within one year of active duty, or that it is 
otherwise related to active duty or active duty for training.  
See Caluza, 7 Vet. App. at 506.  Accordingly, the claim for 
service connection for diabetes mellitus is not well 
grounded.

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  In particular, the RO attempted to obtain the 
veteran's complete service medical records but was 
unsuccessful.  However, it is neither alleged nor otherwise 
suggested by the evidence that the active duty records would 
show diabetes.  


ORDER

Service connection for diabetes mellitus is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals







 

